El Juez -Asociado, Se. MacLeaey,
emitió .la opinión del tribunal.
*97Este procedimiento se inició en virtud de una denuncia presentada por Charles E. Berry, agente de Rentas Internas en Ponce, imputando al acusado, en unión de Gumersindo Rosa, la.comisión de nn delito contra las Leyes de Rentas Internas de Puerto Rico, porque el día 3 de agosto de 1909, en la Playa de Ponce, de aquel distrito judicial, fueron sor-prendidos por el denunciante en posesión de diez y seis fras-cos de ginebra de Holanda, sobre los cuales no se habían satis-fecho los derechos de rentas internas.
En el juicio, que se celebró ante la corte municipal, el acu-sado Palcastro fué condenado al pago de una multa de cien dollars y las costas, o en su defecto a sufrir veinte y cinco días de prisión en la cárcel de Ponce; absolviéndose al otro acusado, Gumersindo Rosa.
' Contra esta sentencia se interpuso recurso de apelación para ante la Corte de Distrito de Ponce, donde se procedió a la celebración de un nuevo juicio; y esa corte, después de oir la prueba practicada y las alegaciones de las partes, de-claró al acusado, José Palcastro, culpable del delito imputado y lo condenó al pago dé una multa de cien dollars, y, en su defecto, a treinta días de prisión en la cárcel de distrito.
Contra esta sentencia se interpuso recurso de apelación para ante este Tribunal Supremo, y viene unido al récord una exposición del caso en la que se encuentran todas las decla-raciones de los testigos que declararon en el juicio.
También viene unido al récord un pliego de excepciones, que contiene las objeciones presentadas por la defensa en el curso de la vista y que en substancia pueden exponerse así:
“1. Que la denuncia no se ajusta a los requisitos del artículo 71 del Código de Enjuiciamiento Criminal, pues en ella se dice que Fal-castro infringió el artículo 92 de la Ley de Rentas, y éste no es título de ninguna ley, puesto que en Puerto Rico no existe ley alguna titu-lada Ley de Rentas Internas; y además, que el hecho no estaba re-dactado en forma tan clara que cualquiera persona pudiera enten-derlo.
*98“2i Que la denuncia no contenía ningún hecho constitutivo de delito público, pues el hecho de sorprender a una persona con botellas de licor no es motivo dé delincuencia.
“3. Que habían transcurrido ya más de ciento veinte días desde la interposición de la denuncia y aún no se había celebrado el juicio. ’ ’
De un examen detenido del récord encontramos que no hay duda alguna en cuanto a la existencia de los hechos que se alegan como constitutivos .del delito que se imputa al acusa-do, y toda la cuestión se reduce a determinar si esos hechos suficientemente describen o no un delito previsto en nuestros estatutos penales.
Podemos llegar a una conclusión examinando las excep-ciones propuestas por el apelante. En cuanto a la primera excepción, encontramos que la acusación está redactada en términos suficientemente claros y puede entenderlos cualquie-ra persona que sepa leer el idioma español; y en cuanto a la objeción presentada alegando que el estatuto que ha sido vio-lado y que se titula Ley de Bentas Internas, no es una ley vi-gente en Puerto Bico, llamamos la atención a nuestras deci-siones antes de ahora dictadas, en que se consigna, no ser necesario, en una denuncia presentada en una corte municipal, especificar la ley que se supone haber sido infringida, sino que basta exponer los hechos, constitutivos del delito, y si esos hechos constituyen una infracción de una ley vigente en Puerto Bico, la acusación está debidamente formulada.
Pueblo de Puerto Rico v. Ramsey, resuelto 21 de febrero de 1905.
Pueblo de Puerto Rico v. Torrellas, resuelto 11 de mayo de 1906.
El Pueblo de Puerto Rico v. Ruiz, resuelto 21 de mayo de 1906.
Pueblo de Puerto Rico v. Guilarte, resuelto 22 de octubre de 1906.
El delito que se imputa al acusado está previsto en el artí-culo 22 de la Ley del 9 de marzo, 1905, que enmendó el capítulo 2, Título IX del Código Político., y por consiguiente está pre-*99visto y castigado por una ley vigente en Puerto Rico. (Yéan-se Leyes de Puerto Rico de 1905, pp. 268-269.)
En cnanto a la segunda alegación hecha por el apelante de que la denuncia no consigna ni describe ningún delito público, basta decir que el mismo artículo 92 de la ley mencionada, cas-tiga el hecho de qué cualquiera persona tenga en cualquier sitio cualquiera mercancía que esté sujeta, según la ley, a impuesto, y sobre la cual no se haya pagado el impuesto.
Pueblo de Puerto Rico v. Rodríguez, resuelto 10 de enero de 1906.
En cuanto a la tercera excepción formulada por el abo-, gado del acusado, debemos decir que estamos de acuerdo con la opinión expresada por la corte de distrito, denegando la solicitud del abogado para que se sobreseyera el caso, puesto que el artículo 448 del Código de' Enjuiciamiento Criminal, en el que él se basa para apoyar su moción, es aplicable sola-mente a los casos que han de'verse ante las cortes de distrito, mediante acusación presentada por el Fiscal, y no a denun-cias presentadas ante las cortes municipales y llevadas en apelación ante las cortes de distrito para nueva vista.
Además, esta autorización a la corte de distrito para so-breseer el caso después de transcurridos ciento veinte días desde la fecha de la presentación de la denuncia, es solamente para casos en que no se demuestre buena causa que justifique un proceder en contrario; y una decisión semejante queda en gran medida a la discreción del juez, y el ejercicio de e'sa discreción no será revisado excepto en aquellos casos en que se demuestre que habido abuso.
Manuel Lizardi, ex parte, resuelto 18 de agosto de 1904.
P. P. R. v. Quilichini, resuelto 20 de junio de. 1904.
No aparece tal abuso en el casó que nos ocupa; y el ape-lante no puede quejarse de la demora.
El hecho de que el acusado había sido juzgado y condenado por contrabando con arreglo a las leyes de los Estados Uni-dos, no impide el que sea procesado y condenado con arreglo ,a las leyes de rentas internas de Puerto Rico, que prohíben *100a cualquiera persona que tenga en su poder cualquiera mer-cancía por la cual no se haya satisfecho el impuesto.
La sentencia imponiendo encarcelamiento, como alterna-tiva en caso de falta de pago de la multa, dehe fijar el tiempo de prisión en'un día por cada dollar de la multa que deje de pagarse.
Por las razones que preceden, la sentencia apelada debe modificarse y confirmarse.

Confirmada.

Jueces concurrentes: Sres. Presidente Hernández, y Aso-ciados, "Wolf y del Toro.
El Juez Asociado, Sr. Aldrey, no intervino en la resolu-ción de este caso.